J-S65039-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    K.S.R., JR.                                :  IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                  v.                           :
                                               :
                                               :
    A.M.F., K.M.F., D.A.F.                     :
                                               :
                                               :
                       Appellee                : No. 1169 MDA 2019


                  Appeal from the Order Entered June 20, 2019
      In the Court of Common Pleas of Lackawanna County Civil Division at
                            No(s): 2018-FC-40561,
                                2018-FC-40707


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

JUDGMENT ORDER BY COLINS, J.:                  FILED: DECEMBER 31, 2019

        Appellant, K.S.R., Jr. (“Father”), appeals from the custody order dated

June 20, 2019. We quash this appeal.

        On April 25, 2018, Father filed a petition for custody of his child, K.R.R.

(“Child”), at Docket Number 2018-FC-40561.            On May 22, 2018, Child’s

mother and maternal grandparents -- Appellees A.M.F., K.M.F., and D.A.F. --

filed a petition for custody of Child at Docket Number 2018-FC-40707. On

February 15, 2019, the trial court consolidated both dockets. On June 20,

2019, the trial court entered a custody order listing both docket numbers in

the caption. On July 16, 2019, Father timely filed one notice of appeal listing
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S65039-19



both docket numbers. On August 19, 2019, this Court issued a rule to show

cause why this appeal should not be quashed. On August 27, 2019, Appellant

filed a response, acknowledging that he “filed one (1) Notice of Appeal to a

final Order reflecting two (2) docket numbers which were completely

consolidated without objection by the parties.” Memorandum In Opposition

To Quashal Of Appeal, 8/27/2019, at 3 (not paginated).

     The Official Note to Rule 341 of the Pennsylvania Rules of
     Appellate Procedure provides in relevant part:

        Where . . . one or more orders resolves issues arising on
        more than one docket or relating to more than one
        judgment, separate notices of appeals must be filed.
        Commonwealth v. C.M.K., 932 A.2d 111, 113 & n.3 (Pa.
        Super. 2007) (quashing appeal taken by single notice of
        appeal from order on remand for consideration under
        Pa.R.Crim.P. 607 of two persons’ judgments of sentence).

     Pa.R.A.P. 341, Official Note.

     Until recently, it was common practice for courts of this
     Commonwealth to allow appeals to proceed, even if they failed to
     comply with Pa.R.A.P. 341.

        While our Supreme Court recognized that the practice of
        appealing multiple orders in a single appeal is discouraged
        under Pa.R.A.P. 512 (joint appeals), it previously
        determined that “appellate courts have not generally
        quashed [such] appeals, provided that the issues involved
        are nearly identical, no objection to the appeal has been
        raised, and the period for appeal has expired.” K.H. v. J.R.,
        826 A.2d 863, 870 (Pa. 2003) (citation omitted).

     In the Interest of: P.S., 158 A.3d 643, 648 (Pa. Super. 2017)
     (footnote omitted).

     However, on June 1, 2018, our Supreme Court in
     [Commonwealth v.] Walker[, 185 A.3d 969 (Pa. 2018),] held
     that the practice violated Pennsylvania Rule of Appellate
     Procedure 341, and the failure to file separate notices of appeal


                                     -2-
J-S65039-19


     for separate dockets must result in quashal of the appeal. See
     Walker, 185 A.3d at 977. The Court stated unequivocally: “The
     Official Note to Rule 341 provides a bright-line mandatory
     instruction to practitioners to file separate notices of appeal. . . .
     The failure to do so requires the appellate court to quash the
     appeal.” Id. at 976-77.

     Because the mandate in the Official Note was contrary to “decades
     of case law from this Court and the intermediate appellate courts,”
     the Walker Court announced that its holding would apply
     prospectively only. Id. at 977. Accordingly, Walker applies to
     appeals filed after June 1, 2018, the date Walker was filed. Id.

                                  *    *    *
        2 We recognize the harsh - perhaps draconian - consequence
        of quashing any appeal . . . However, our role as an
        intermediate appellate court is clear.        “It is not the
        prerogative of an intermediate appellate court to enunciate
        new precepts of law or to expand existing legal doctrines.
        Such is a province reserved to the Supreme Court.” Moses
        v. T.N.T. Red Star Exp., 725 A.2d 792, 801 (Pa. Super.
        1999). It is well-settled that “the Superior Court is an error
        correcting court and we are obliged to apply the decisional
        law as determined by the Supreme Court of Pennsylvania.”
        Commonwealth v. Montini, 712 A.2d 761, 769 (Pa.
        Super. 1998).

In re M.P., 204 A.3d 976, 980-81 & n.2 (Pa. Super. 2019).

     Instantly, Appellant filed a single notice of appeal from the order listing

two separate docket numbers.       Appellant’s notice of appeal was filed on

July 16, 2019, which postdates the Walker decision. Consequently, Walker

compels quashal of the current appeal.

     Appeal quashed.




                                     -3-
J-S65039-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/2019




                          -4-